211 Ga. 26 (1954)
83 S.E.2d 599
FRASER
v.
SINGER.
18664.
Supreme Court of Georgia.
Argued July 14, 1954.
Decided September 13, 1954.
Smith, Field, Doremus & Ringel, Estes Doremus, Haas, Holland & Blackshear, Joseph Haas, for plaintiff in error.
Albert E. Mayer, contra.
*27 DUCKWORTH, Chief Justice.
1. The adjective "casual," a descriptive word, is not such a word that may be exclusively appropriated as a trade name by a trader. 52 Am. Jur. 540-543, §§ 54-57.
2. While the words "casual corner" may through long use in connection with the petitioner's business come to be understood by the public as designating the business of the petitioner, nevertheless the trade name "Singer's Casual Shop" is not so similar as to be such a colorable imitation of "Casual Corner" as would be confusing or misleading to the public, in the exercise of ordinary care, such as would cause reasonable and cautious persons to believe it was in any way connected with the petitioner's business and create unfair competition thereby. Hence, the court did not err in sustaining the general demurrers to the petition as amended and in dismissing the same. See Industrial Investment Co. v. Mitchell, 164 Ga. 437 (138 S.E. 908); First Federal Sav. & Loan Assn. v. First Finance & Thrift Corp., 207 Ga. 695 (64 S.E.2d 58).
Judgment affirmed. All the Justices concur.